



Exhibit 10.13(b)#


INCENTIVE STOCK OPTION
Granted by
Zosano Pharma Corporation (the “Company”)
Under the Amended and Restated 2014 Equity and Incentive Plan
This Option is and shall be subject in every respect to the provisions of the
Company's Amended and Restated 2014 Equity and Incentive Plan, as amended from
time to time (the “Plan”), which is incorporated herein by reference and made a
part hereof. The holder of this Option (the “Holder”) hereby accepts this Option
subject to all the terms and provisions of the Plan and agrees that (a) in the
event of any conflict between the terms hereof and those of the Plan, the latter
shall prevail, and (b) all decisions under and interpretations of the Plan by
the Board or the Committee shall be final, binding and conclusive upon the
Holder and his or her heirs and legal representatives. The Notice of Grant
provided to you through E*TRADE with respect this Option (the “Notice of Grant”)
is incorporated herein by reference and made a part hereof. Capitalized terms
used but not otherwise defined in this Option shall have the meanings given to
such terms in the Plan.


1.
Name of Holder:    ____________



2.
Date of Grant:    ____________



3.
Vesting Start Date:    ___________



4.
Vesting Schedule. 25% of the shares subject to the option vest and become
exercisable on the first anniversary of the Vesting Start Date, and 1/48 of the
total number of shares subject to the option vest and become exercisable on the
corresponding day of each month thereafter, so that 100% of the shares subject
to the option are fully vested and exercisable on the fourth anniversary of the
Vesting Start Date. All vesting ceases upon the date, as determined by the
administrator of the Plan, that the recipient's employment terminates for any
reason.



5.
Method of Exercise. This Option may be exercised by the delivery of written
notice to the Company setting forth the number of shares with respect to which
the Option is to be exercised, together with payment by (i) cash, or certified
or bank check or other instrument acceptable to the Administrator for an amount
equal to the aggregate exercise price of the shares being purchased; or (ii) any
of the other methods set forth in the Plan.



6.
Termination of Services. This Option shall terminate on the earliest to occur
of:

(i) the date of expiration hereof;
(ii) three (3) months following the Termination Date upon any termination other
than for Disability or death; or
(iii) twelve (12) months following the Termination Date upon termination for
Disability or death, or if the Holder dies within three (3) months after his or
her Termination Date.




7.
Incentive Stock Option; Disqualifying Disposition. Although this Option is
intended to qualify as an incentive stock option under the Internal Revenue Code
of 1986 (the “Code”), the Company makes no representation as to the tax
treatment upon exercise of this Option or sale or other disposition of the
shares covered by this Option, and the Holder is advised to






--------------------------------------------------------------------------------





consult a personal tax advisor. Upon a Disqualifying Disposition of shares
received upon exercise of this Option, the Holder will forfeit the favorable
income tax treatment otherwise available with respect to the exercise of this
Option. A “Disqualifying Disposition” shall have the meaning specified in
Section 421(b) of the Code; as of the date of grant of this Option a
Disqualifying Disposition is any disposition (including any sale) of such shares
before the later of (a) the second anniversary of the date of grant of this
Option and (b) the first anniversary of the date on which the Holder acquired
such shares by exercising this Option, provided that such holding period
requirements terminate upon the death of the Holder. The Holder shall notify the
Company in writing immediately upon making a Disqualifying Disposition of any
shares of Common Stock received pursuant to the exercise of this Option, and
shall provide the Company with any information that the Company shall request
concerning any such Disqualifying Disposition.


8.
Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, Zosano Pharma Corporation, 34790 Ardentech Court, Fremont, CA 94555,
attention of the, Chief Executive Officer, or such other address as the Company
may hereafter designate. Any notice to be given to the Holder hereunder shall be
deemed sufficient if addressed to and delivered in person to the Holder at his
or her address furnished to the Company or when deposited in the mail, postage
prepaid, addressed to the Holder at such address.



IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.


ZOSANO PHARMA CORPORATION




By:
Name:
Title:


The undersigned Holder hereby acknowledges receipt of a copy of the Plan, the
Notice of Grant and this Option, and agrees to the terms of this Option and the
Plan.









